THE THIRTEENTH COURT OF APPEALS

                                    13-12-00495-CV


               IGLESIA CRISTIANA CRISTO VIVE, INC.
                               v.
CHURCH OF GOD OF THE APOSTOLIC FAITH LATIN CONFERENCE, INC., ET AL.


                                    On Appeal from the
                      139th District Court of Hidalgo County, Texas
                              Trial Cause No. C-237-03-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



May 29, 2014